Name: Commission Regulation (EC) No 3144/94 of 21 December 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  economic geography
 Date Published: nan

 22. 12. 94 Official Journal of the European Communities No L 332/17 COMMISSION REGULATION (EC) No 3144/94 of 21 December 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (l), as amended by Regulation (EC) No 2484/94 (2), extended by Regulation (EEC) No 444/92 (3), and in particular Article 27 thereof, originating in the countries in question ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and that the rates laid down for those quotas should apply consistently to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Whereas Articles 16 of Regulation (EEC) No 715/90 provide for the opening by the Community of quotas for imports of the following :  1 000 tonnes of fresh apples falling within CN code 0808 10, for the period 1 January to 31 December,  1 000 tonnes of fresh pears falling within CN codes 0808 20 10 to 0808 20 39, for the period 1 January to 31 December, and  400 tonnes of seedless table grapes falling within CN code ex 0806 10 15 for the period 1 December to 31 January Article 1 The customs duties applicable to imports into the Community of the following products originating in the African, Caribbean and Pacific States shall be suspended at the levels indicated and within the limits of the Community tariff quotas as shown below : Order No CN code (') Taric subdivision Description Volume Rate of duty (%) 09.1610 0808 10 10 Apples, fresh from 1 January to 31 1 000 4,5 MIN 0,2 ECU/100 kg/net December 1995 0808 10 51 4 MIN 1,1 ECU/100 kg/net 0808 10 53 4 MIN 1,1 ECU/100 kg/net 0808 10 59 4 MIN 1,1 ECU/100 kg/net 0808 10 61 3 MIN 0,7 ECU/100 kg/net 0808 10 63 3 MIN 0,7 ECU/100 kg/net 0808 10 69 3 MIN 0,7 ECU/100 kg/net 0808 10 71 *10 2,7 *20 2,9 + 0,5 ECU/100 kg/net *30 2,9 + 1 ECU/100 kg/net *40 2,9 + 1 ,5 ECU/100 kg/net *50 2,9 + 2 ECU/100 kg/net *60 2,9 + 14,3 ECU/100 kg/net (') OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 265, 15. 10 . 1994, p. 3 . 0 OJ No L 52, 27. 2. 1992, p. 7 . No L 332/18 Official Journal of the European Communities 22. 12. 94 Order No CN code (') Taric subdivision Description Volume Rate of duty (%) 09.1610 0808 10 73 * 10 2,7 (cont 'd) *20 2,9+0,5 ECU/100 kg/net *30 2,9 + 1 ECU/100 kg/net *40 2,9 + 1,5 ECU/100 kg/net *50 2,9 + 2 ECU/100 kg/net *60 2,9 + 14,3 ECU/100 kg/net 0808 10 79 *10 2,7 *20 2,9 + 0,5 ECU/100 kg/net *30 2,9 + 1 ECU/100 kg/net *40 2,9 + 1,5 ECU/100 kg/net *50 2,9 + 2 ECU/100 kg/net *60 2,9 + 14,3 ECU/100 kg/net 0808 10 92 *10 6,6 *20 6,7 + 0,5 ECU/1 00 kg/net *30 6,7 + 1 ECU/100 kg/net *40 6,7 + 1,5 ECU/100 kg/net *50 6,7 + 2 ECU/100 kg/net *60 6,7 + 14,3 ECU/100 kg/net 0808 10 94 *10 6,6 *20 6,7 + 0,5 ECU/100 kg/net *30 6,7+1 ECU/100 kg/net *40 6,7+1,5 ECU/100 kg/net *50 6,7 + 2 ECU/100 kg/net *60 6,7 + 14,3 ECU/ 100 kg/net 0808 10 98 *10 6,6 *20 6,7 + 0,5 ECU/100 kg/net *30 6,7 + 1 ECU/100 kg/net *40 6,7 + 1,5 ECU/100 kg/net *50 6,7 + 2 ECU/100 kg/net *60 6,7+14,3 ECU/100 kg/net 09.1612 0808 20 10 Pears, fresh from 1 January to 31 1 000 4,5 MIN 0,2 ECU/100 kg/net December 1995 0808 20 31 5 MIN 0,7 ECU/100 kg/net 0808 20 37 2,5 MIN 1 ECU/100 kg/net 0808 20 41 *11 2,5 MIN 1 ECU/100 kg/net *19 *51 2,3 MIN 0,9 ECU/100 kg/net *59 0808 20 47 * 11 2,3 * 19 *21 2,4 + 0,5 ECU/100 kg/net *29 *31 2,4 + 1 ECU/ 100 kg/net *39 *41 2,4+1,5 ECU/100 kg/net *49 *51 2,4 + 2 ECU/100 kg/net *59 *61 2,4 + 14,3 ECU/100 kg/net *69 22. 12. 94 Official Journal of the European Communities No L 332/19 Order No CN code (') Taric subdivision Description Volume Rate of duty (%) 09.1612 0808 20 51 *11 4,6 (cont 'd) *19 *21 4,8 + 0,5 ECU/100 kg/net *29 *31 4,8 + 1 ECU/100 kg/net *39 *41 4,8 + 1,5 ECU/100 kg/net *49 *51 4,8 + 2 ECU/100 kg/net *59 *61 4,8 + 14,3 ECU/100 kg/net *69 0808 20 57 *11 6,3 *19 *21 6,3 + 0,4 ECU/100 kg/net *29 *31 6,3 + 0,8 ECU/100 kg/net *39 *41 6,3 + 1,3 ECU/100 kg/net *49 *51 6,3 + 1,7 ECU/100 kg/net *59 *61 6,3 + 14,3 ECU/100 kg/net *69 0808 20 67 *11 6,3 *19 *21 6,3 + 0,5 ECU/100 kg/net *29 *31 6,3 + 1,1 ECU/100 kg/net *39 *41 6,3 + 1,7 ECU/100 kg/net *49 *51 6,3 + 2,2 ECU/100 kg/net *59 *61 6,3 + 14,3 ECU/100 kg/net *69 09.1615 ex 0806 10 15 other : 400 0 ex 0806 10 29 (2) c .. . .x '  Seedless table grapes :  From 1 December to 31 January 1995 (') See Tanc codes in the Annex. (2) CN code from 1 January 1995. shall, by notifying the Commission, draw an amount corresponding to requirements from the quota. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer preserves an entry for release for free circulation in a Member State in respect of a product covered by this Regulation, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned Requests for drawings, indicating the data on which the entries were accepted, must be sent to the Commission without delay. No L 332/20 Official Journal of the European Communities 22. 12. 94 Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota as soon as possible . If the quantities requested are greater than the available balance of the quota, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quotas so permits. Article 6 This Regulation shall enter into force on the day follo ­ wing its publiation in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 January 1995 for quotas under the order Nos 09.1610 and 09.1612 and from 1 December 1994 for quota No 09.1615. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1994. For the Commission Christiane SCRIVENER Member of the Commission ANNEX Order No CN code Taric code 09.1615 ex 0806 10 15 0806 10 15*33 ex 0806 10 29 0806 10 29*11